TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-09-00587-CR


Gary Dwayne Oatman, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT

NO. 62,246, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's appointed counsel on appeal has filed a motion to withdraw.  This Court
may not grant the motion because the effect would be to leave the indigent appellant without
counsel.  Therefore, the motion is dismissed and counsel is instructed to refile his motion in the
district court.  That court may grant or deny the motion at its discretion.  If counsel is permitted to
withdraw, the court shall immediately appoint substitute counsel.  A copy of the order appointing
substitute counsel shall be forwarded to this Court.
The motion for extension of time to file appellant's brief is granted.  The time for
filing appellant's brief on appeal is extended for sixty days from today's date, subject to
further extension.

It is ordered May 12, 2010.

Before Justices Patterson, Puryear and Henson
Do Not Publish